DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-6, 8-17, 19-28 & 30-33 are presented for examination based on the amendment filed 01/11/2022.
Claim(s) 7, 18 & 29 are cancelled.
Claim(s) 1-3, 5-6, 12, 14, 16-17, 12, 23, 25, 27-28 & 32-33 are amended.
Rejection(s) under 35 USC 112 for claim(s) is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Rejection(s) under 35 USC 102/103 for claim(s) 1-33 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claim(s) 1-6, 8-17, 19-28 & 30-33 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Drymalla on 10 February 2022. The application has been amended as follows: 
a geologic feature of the hydrocarbon reservoir.”
Claim 25 (Amended): “The system of claim 23, wherein at least one of the points of intersection comprise one or more points at which a layer of the reservoir model is intersected by a geologic feature of the hydrocarbon reservoir.”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-6, 8-17, 19-28 & 30-33 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically in claim 1 the limitation:

“and connecting, for each of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers, corresponding points of the pair of adjacent 3D triangulated tetrahedral mesh layers to generate a corresponding intermediate layer formed of vertical prisms extending between the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers;”

in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 12 and 23 of the instant application (as supported in specification e.g. Page 20 paragraph [0049] Figs. 6 & 7).
Prior Art of Record
The Prior art of reference US20060025976A1 Kennon et al hereinafter Kennon.
Regarding claim 1 Kennon discloses:
“A method of developing a hydrocarbon reservoir, the method comprising: determining a reservoir model of a hydrocarbon reservoir, the reservoir model defining layers representing a portion of the hydrocarbon reservoir;” ([0054] “Generally speaking, the adaptive meshing method comprises constructing an unstructured mesh corresponding to a space (e.g., a reservoir) that is being modeled, then identifying a surface in the modeled space (e.g., a well bore outer surface) and determining the intersections of the surface with the elements of the mesh, and finally defining new elements within the intersected elements”, [0115] “In one embodiment, the boundaries of the different regions are determined before any of the meshes are generated. When the different regions are defined, a mesh is constructed within each region”, [0091] “Additionally, multi-layer reservoirs can also be provided as inputs with the well bore trajectory going from one layer through and to another layer. The meshing algorithm can generate a mesh for each layer as if they were each separate reservoirs. The boundary between layers then becomes one of the surfaces. FIG. 14B shows the reservoir mesh in place around the well bore.”). The wellbore is a hydrocarbon reservoir. The unstructured mesh is a model of the reservoir. The regions of the wellbore are layers each comprising a portion of the wellbore.

“determining, for each of the layers of the model, any points of intersection for the layer, the points of intersection comprising one or more points at which the layer is intersected by a path of a well bore extending into the hydrocarbon reservoir;” ([0043] “identifying intersections between the elements of the mesh and the well bore surface to be modeled”, [0054] “identifying a surface in the modeled space (e.g., a well bore outer surface) and determining the intersections of the surface with the elements of the mesh, and finally defining new elements within the intersected elements”). The reference clearly teaches the step of determining points of wellbore intersection in a model of a hydrocarbon reservoir.

“generating, for each of the layers of the model, a two-dimensional (2D) unstructured mesh layer comprising a triangulated mesh, the triangulated mesh comprising triangulated refinements at any points of intersection determined for the layer;” ([0043] “Broadly speaking, one embodiment of the present method comprises constructing an initial unstructured mesh of simplex elements filling a reservoir volume, defining a well bore trajectory within the reservoir, defining a well bore radius around said trajectory to define a surface a radial distance out from said trajectory enclosing the trajectory to form the well bore surface within said mesh, identifying intersections between the elements of the mesh and the well bore surface to be modeled, then redefining the intersected elements exterior to said surface to comprise faces coincident with the well bore surface, and to comprise new elements within the well bore surface defining a well bore mesh”, [0047], “For example, in two dimensions, a simplex comprises a triangle, together with the interior area bounded by the triangle (see FIG. 6)”). The unstructured mesh made of simplex elements as show in [0047] is a 2D unstructured mesh layer comprising a triangulated mesh. The redefining of the intersected elements is the triangulated refinement.

“generating, for each pair of adjacent 2D unstructured mesh layers of the reservoir model, a three-dimensional (3D) tetrahedral mesh, the generating of the 3D tetrahedral mesh comprising connecting corresponding points of the pair of adjacent 2D unstructured mesh layers” ([0090], [figure 14B] “Alternatively, mesh 760 can be converted from a two-dimensional mesh to a three-dimensional mesh by means of other meshing techniques, such as the commercially available Inria meshing algorithm. […] The software then fills the reservoir volume with tetrahedron in such a way that the triangles that existed on the surface triangulation input by the user are maintained. […] Tetrahedra are thus explicitly proscribed along the defined well bore. The tetrahedron defining the well bore will have triangular surfaces forming the isosurface of the well bore. These triangles on the isosurface can be inputs to the reservoir meshing algorithms, such as Inria, and form part of the surface triangulation that will be maintained by the meshing algorithm when generating the reservoir mesh.”). The Inria algorithm as shown in figure 14B uses corresponding points from a pair of 2D meshes to connect 2d layers of a mesh into 3d mesh. Paragraph [0090] clearly describes that the resulting 3D mesh consist of tetrahedrons making the result a 3D tetrahedral mesh.

“to generate 3D triangulated tetrahedral mesh layers between respective pairs of the 2D unstructured mesh layers;” ([0017] “Although the adaptation process will not be described in great detail, FIG. 23 is presented to provide an illustration of the process. FIG. 23 comprises three views of a two-dimensional simplex (a triangle) which is adapted to form simplices on each side of a boundary. In the first figure, the simplex is shown intersected by a boundary curve. The edges of the simplex are intersected at two points. A new node is created at each of the intersections. A new edge is then defined between one of the new nodes and the opposite vertex of the simplex, forming two new simplices. A new edge is then defined between the remaining new node and the opposite vertex of the new simplex. This procedure results in three new simplices—one above the boundary, and two below it”).

“generating, for the 3D tetrahedral mesh, a 3D triangulated tetrahedral mesh, the generating of the 3D triangulated tetrahedral mesh comprising interlayer well segment triangulation of the 3D tetrahedral mesh to generate 3D triangulated tetrahedral mesh layers corresponding to respective layers of the 3D triangulated tetrahedral mesh layers;” ([0090] “Each of the triangles on the two dimensional surface triangulation will form a face of one of the volume tetrahedra. This embodiment of the method and system of this invention can thus explicitly define a well bore mesh and its resulting isometric surface and then fill in the reservoir mesh around the well bore mesh. Tetrahedra are thus explicitly proscribed along the defined well bore. The tetrahedron defining the well bore will have triangular surfaces forming the isosurface of the well bore. These triangles on the isosurface can be inputs to the reservoir meshing algorithms, such as Inria, and form part of the surface triangulation that will be maintained by the meshing algorithm when generating the reservoir mesh.”) A tetrahedral mesh is inherently 3D. The triangles on the surface of the tetrahedral mesh which defines the wellbore make the tetrahedral mesh a triangulated tetrahedral mesh. The inria meshing algorithm is used to combine multiple layers of a mesh. The combination of the layers implies the well segmentation. Since the surface of the well is triangles the inria algorithm must combine the layers of the well such that the connections are triangles on the surface of the well bore.

“generating, for the 3D triangulated tetrahedral mesh, a 3D vertically-refined triangulated tetrahedral mesh, the generating of the 3D vertically-refined triangulated Page 2 of 17DM-#8163577Applicant: Manzoor Application Serial No.: 16/734,576Atty Docket No.: 0004159.051065tetrahedral mesh comprising vertically refining the 3D triangulated tetrahedral mesh,”
([0086] “Where the surface defining the well bore intersects the existing tetrahedron of the reservoir mesh, the method of this invention can be used to generate a new tetrahedron mesh completely within the well bore isosurface and distinct from the reservoir mesh outside the isosurface. This way, tetrahedrons that were initially intersected by the well bore isosurface can be subdivided into new tetrahedrons wholly inside and wholly outside the well bore.”, [0091] “The adaptive meshing algorithm can similarly be used to redefine the well bore mesh in the event that it passes through separate layers of a multi-level reservoir.”). The subdivision process is a refinement process, refining a 3d mesh inherently requires that the refining be done both 

“the vertically refining of the 3D triangulated tetrahedral mesh comprising: for each pair of adjacent 3D triangulated tetrahedral mesh layers of the triangulated tetrahedral mesh: identifying shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers,” ([0067] “the adaptive meshing steps of the method of this invention applied to three-dimensional meshes is generally the same as in the two-dimensional case—an initial mesh is constructed, a surface is identified, the intersections between the surface and the nodes/edges of the elements are identified, and the elements are subdivided using the intersections as nodes in the new elements.”)

“shunting the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers away from one another such that each of the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers has points corresponding to respective vertices of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers;” ([0070] “As shown in FIG. 8B, two new simplex elements, indicated by reference numerals 75 and 76, can be created using this new node by creating new edges 125 and 130 from it to the nodes at the vertices opposite from point 71. The first new element, 75, has vertices at {42, 43, 45, 71} and the second element, 76, has vertices at {43, 44, 45, 71}. The next step is to place a node at the remaining point of intersection (72). This node is used as the basis for subdividing element 75 into new elements 77 and 78 (see FIG. 8C.) Element 77 has vertices at {42, 43, 71, 72} and element 78 has vertices at {43, 45, 71, 72}. Thus, the subdivision of element 41 in this case results in the creation of new elements 76, 77 and 78. The face which separates elements 77 and 78 forms a face that is substantially coincident with the modeled surface 200. Element 41 is subdivided so as to create the minimum number of simplex elements, with nodes at each of the points of intersection, and such that the intersecting surface 200 is substantially coincident with the face of a new element.”). The insertion of a new element at the point of intersection necessarily shunts the existing nodes away from each other by a distance of the new elements size.

“and connecting, for each of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers, corresponding points of the pair of adjacent 3D triangulated tetrahedral mesh layers” ([101] “When a finite element model for the reservoir depicted in FIG. 17 is constructed, it may comprise three sub-models: one corresponding to layer 1711; one corresponding to layer 1712; and one corresponding to fracture 1713. Each sub-model will include nodes which lie on the boundaries between it and the other sub-models.”)

“generating, for the 3D vertically-refined triangulated tetrahedral mesh, a 3D dual mesh, the generating of the 3D dual mesh comprising meshing of the 3D vertically-refined triangulated tetrahedral mesh;” ([0111]. “After the first mesh is generated, a feature is defined and then a secondary region is carved out of the first mesh to accommodate the secondary region. A mesh is generated within the boundaries defined for the feature. The mesh may be constructed before the secondary region is carved out of the first mesh, or it may be generated afterwards. In either case, two separate finite element models corresponding to the different regions of the modeled system are created. These models are immediately adjacent to each other”, [0116] “In another embodiment, the first mesh is generated so that it fills the entire space of the modeled system. A boundary is then defined to separate the regions of the system. Since this boundary may cut existing elements into two pieces, the mesh in each region is adapted to form valid simplices in place of the intersected elements. This results in two meshes corresponding to the two regions of the system.”, [0118] “Essentially the same procedure can be performed in the case of three-dimensional simplices. The resulting simplices will lie essentially on one side or the other of the boundary. (Because the boundary may be curved, the simplices, which have flat surfaces, may not lie exactly on the boundary.) Since the adaptation process produces simplices which are almost entirely on one side of the boundary, they can each be defined as part of the first region or the second region, hence part of the first finite element model or the second.”). The first mesh is the 3D vertically-refined triangulated tetrahedral mesh. The first and secondary mesh constitute a duel mesh system. The division of the elements into new elements is a meshing process. Since the duel mesh is arrived at via a meshing process the limits of the claim are satisfied.

“and generating, using the 3D dual mesh, a simulation of the hydrocarbon reservoir represented by the layers.” ([0085] “As discussed above, one embodiment of the method and system of this invention implicitly defines a well bore within an existing tetrahedral mesh simulating a reservoir”, [0096] “Generally speaking, other embodiments of the present disclosure comprise a method for simulating systems using a finite element modeling”). The reference is clearly oriented to the use of a mesh representation of a wellbore for hydrocarbon reservoir simulation.

The Prior art of reference US10254440B2 Borouchaki et al hereinafter Borouchaki.
Regarding claim 1 Borouchaki discloses:
“the vertically refining of the 3D triangulated tetrahedral mesh comprising: for each pair of adjacent 3D triangulated tetrahedral mesh layers of the triangulated tetrahedral mesh: identifying shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers,” ([Col 12 ln 30] “For a surface node belonging to a horizon or to a fault, the faces of the elements sharing the node and which belong to the same geological object are identified.”)

“shunting the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers away from one another such that each of the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers has points corresponding to respective vertices of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers;” ([Col 4 ln 44] According to the invention, the vertical polygonal line of a node of the surface mesh can be at least one vertical segment limited by the intersections of the vertical line passing through the node with the representations of the horizons or of the fault. According to the invention, the vertical extrusion of a surface element can be carried out in the following manner:”) The extrusion process is a shunting process.

“and connecting, for each of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers, corresponding points of the pair of adjacent 3D triangulated tetrahedral mesh layers” ([Col 4 ln 53]“it is possible to laterally linking ends of the polygonal lines of the same level and to vertically link the ends of the polygonal lines of consecutive levels; for each volume element which is formed, if some nodes of one and the same level do not belong to a same fault or to same horizon, cutting the volume element according to at least one transverse plane passing through the two consecutive levels.”)

The Prior art of reference US 2012/0136636A1 Kleine et al hereinafter Kleine.
Regarding claim 1 Kleine discloses:
 “the vertically refining of the 3D triangulated tetrahedral mesh comprising: for each pair of adjacent 3D triangulated tetrahedral mesh layers of the triangulated tetrahedral mesh: identifying shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers,” ([0086] “In an example embodiment, a method can include providing a model fault line where, in an identification block, intersection points are identified for a fault with respect to horizontal grid lines (e.g., “horizontal” boundary lines for finite elements), in a shift block, for each intersection point identified, a shift occurs for the next horizontal grid node to the intersection point (e.g., along the horizontal direction). Such a method may terminate after application of the shift block or it may proceed to a diagonalization block that diagonalizes elements (e.g., subdivides elements).”). The subdivision of the elements is the refinement process. 

“shunting the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers away from one another such that each of the 3D triangulated tetrahedral mesh layers of the pair of adjacent 3D triangulated tetrahedral mesh layers has points corresponding to respective vertices of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers;” ([0088] “where for each identified intersection point, shifting occurs for a node of a corresponding horizontal boundary to the intersection point. As shown, the method 1100 can include a subdivision block 1140 for subdividing a finite element to form two finite elements that share a shifted node. In such a method, when a fault is deemed “too horizontal” (e.g., flat), the method may optionally move one or more nodes vertically or project a fault to a nearest horizontal grid line. For example, the method may optionally identify a vertical coordinate axis intersection point (or points) and shift a node (or nodes) vertically to the intersection point (or points).”). The moving of the nodes is the shunting process. 

“and connecting, for each of the shared vertices of the pair of adjacent 3D triangulated tetrahedral mesh layers, corresponding points of the pair of adjacent 3D triangulated tetrahedral mesh layers” ([0049] “In an example embodiment, neighboring finite elements may be linked at a shared boundary (e.g., a point, a line or a surface) where the boundary conditions for two or more neighboring finite elements may be matched (e.g., energy-wise, material-wise, etc.).”)

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.A./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148